That in these modern days rooming-houses, which provide such a facile avenue for evil, are not proper subjects of regulation by the police power probably will not be asserted by anyone. The business of keeping a rooming-house is a legitimate one so long as it is conducted in a legitimate way. That it shall be so conducted is of high importance to society, and, when society either cannot or will not protect itself, it becomes contemptible.
The notion that one of known bad morals and bad practices has an inherent right to conduct a rooming-house against the will of the community is false in fact and in law. But some courts, while conceding that regulation may be necessary, apprehensive of the possibility that wrong may follow the exercise of power arbitrarily, practically nullify the effective use of the power. They fear, and what? That someone will be restricted in his liberty — or license — to do what he pleases regardless of the right and welfare of the community in which he lives?
Ordinances designed to protect public morals, health and safety are absolutely essential. The people are not to be restricted in their right of local self-government by specious arguments based upon the possibility that wrongs may result from the exercise of a power which may be arbitrarily asserted. *Page 41 
That this is so the more recent and better decisions assert. As illustrative, we observe the departure of the supreme court of the United States from the strict doctrine of Yick Wo v.Hopkins, 118 U.S. 356, 30 L. Ed. 220, 6 Sup. Ct. Rep. 1064, inGundling v. City of Chicago, 177 U.S. 183, 44 L. Ed. 725,20 Sup. Ct. Rep. 633, though no one denies the rectitude of the Yick Wo decision upon the facts.
As is said in the foregoing opinion, if the council does wrong a citizen by the arbitrary exercise of power, the courts are available to right the wrong.
A comparison of the decisions convinces me that the clear weight of authority sustains the opinion of Mr. Justice Stark. Without entering into a further discussion of the various decisions, it is sufficient to suggest that, in comparison with those opposed, the decisions relied upon by Mr. Justice Stark advance the better reasoning, if not the better oratory.